                  Case 3:20-cr-00369-SI Document 25 Filed 11/10/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                       SAN FRANCISCO DIVISION

12
     UNITED STATES OF AMERICA,                       ) CASE NO. 20-CR-00369-SI
13                                                   )
             Plaintiff,                              ) DETENTION ORDER
14                                                   )
        v.                                           )
15                                                   )
     KHARI MOORE,                                    )
16                                                   )
             Defendant.                              )
17                                                   )

18
             On October 1, 2020, Khari Moore was charged by Indictment with conspiracy to commit
19
     robbery, discharge of a firearm during a crime of violence and drug trafficking crime, and conspiracy to
20
     distribute marijuana.. Defendant made his initial appearance and was arraigned on the Indictment in the
21
     Northern District of California on October 28, 2020.
22
             This matter came before the Court on November 10, 2020 for a detention hearing. Defendant
23
     was present and represented by attorney Kathryn Ross. Assistant United States Attorney Ross
24
     Weingarten appeared for the government. A United States Pretrial Services Agency Officer was also
25
     present at the hearings. The government moved for detention, and the defendant opposed. At the
26
     hearings, counsel submitted proffers and arguments regarding detention. Pretrial Services recommended
27
     detention.
28

     [ DETENTION ORDER                               1
     20-CR-00369-SI
                Case 3:20-cr-00369-SI Document 25 Filed 11/10/20 Page 2 of 3




 1          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

 2 the record, the Court finds by clear and convincing evidence that no condition or combination of

 3 conditions will reasonably assure the safety of any other person or the community. This Order

 4 supplements the Court’s findings and order at the detention hearings and serves as written findings of

 5 fact and a statement of reasons as required by Title 18, United States Code, Section 3142(i)(1).

 6          The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining

 7 whether pretrial detention is warranted. In coming to its decision, the Court has considered those

 8 factors, paraphrased below:

 9          (1) the nature and seriousness of the offense charged;

10          (2) the weight of the evidence against the person;

11          (3) the history and characteristics of the person including, among other considerations,

12          ties to the community, employment, past conduct and criminal history, and record of

13          court appearances; and,

14          (4) the nature and seriousness of the danger to any person or the community that would

15          be posed by the person’s release.

16 See 18 U.S.C. § 3142(g).

17          After considering all of the facts and proffers presented at the hearing, including the information

18 contained in the Pretrial Services report and the government’s motion for detention, the Court finds that

19 no condition or combination of conditions will reasonably assure the safety of the community. In

20 particular, there is probable cause to believe that Mr. Moore shot a person in the face causing serious

21 injury while Mr. Moore was attempting to steal $4000.00 worth of marijuana. There is probable cause

22 to believe that after this incident, which is the incident charged in the indictment, Mr. Moore engaged in

23 the attempted armed robbery of a marijuana business and that he continued to engage in the illegal sale

24 of narcotics. In light of the violent nature of the charged offense, and Mr. Moore’s subsequent

25 continued criminal conduct, he poses a danger to the community that cannot be mitigated,

26 notwithstanding his family’s support. Accordingly, the Court orders Defendant detained pending trial.

27

28

     [ DETENTION ORDER                               2
     20-CR-00369-SI
                 Case 3:20-cr-00369-SI Document 25 Filed 11/10/20 Page 3 of 3




 1          Accordingly, pursuant to 18 U.S.C. § 3142, IT IS ORDERED THAT:

 2          1.     Defendant is committed to the custody of the Attorney General for confinement in a

 3 corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or

 4 being held in custody pending appeal;

 5          2.     Defendant be afforded reasonable opportunity for private consultation with counsel; and

 6          3.     On order of a court of the United States or on request of an attorney for the government,

 7 the person in charge of the corrections facility in which Defendant is confined shall deliver Defendant to

 8 an authorized United States Marshal for the purpose of any appearance in connection with a court

 9 proceeding.

10          This Order is without prejudice to reconsideration at a later date if circumstances change.

11          IT IS SO ORDERED.

12
     DATED: November 10, 2020
13                                                               _________________________________
                                                                    ____________________________ ______
                                                                 HON.
                                                                    N JAC
                                                                    N. JACQUELINE
                                                                        ACCQUELINI E SCOTT CORLCORLEY
                                                                                                 RL
                                                                                                  LEY
14
                                                                 United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [ DETENTION ORDER                               3
     20-CR-00369-SI
